Kassal, J.
(dissenting). I disagree and would affirm the judgment which dismissed the proceeding brought to annul respondents’ determination retiring petitioner on ordinary disability benefits.
In concluding that there was an "accident” on May 1, 1982 so as to entitle petitioner to accident disability benefits under Administrative Code of the City of New York § B18-43.0, the majority relies upon petitioner’s July 24, 1983 letter, more than 14 months later, to the Lieutenant’s Benevolent Association. In that letter, petitioner, for the first time, attempts to change her line-of-duty injury report to indicate that she fell during the boxing exercise when she "stepped back to avoid a punch and got tangled up with the officer behind me causing injury to my right knee.” This is inconsistent with her May 1, 1982 line-of-duty injury report, which was prepared and signed on the day of the occurrence, wherein she stated: "I was boxing and I was about to get hit so I moved back and fell off balance causing pain to my right knee.”
Noticeably absent is any mention that she tripped after becoming tangled with the leg of a spectator, an important fact. Significantly, the July 24, 1983 letter was prepared after petitioner had been examined by the Medical Board and one month prior to the Board of Trustees consideration of the issue. Her changed position is also inconsistent with a witness statement by the officer with whom petitioner had been sparring, William Cronin, who, on May 1, 1982, reported that, when he went to punch petitioner in the midsection, "she backed off a step or two and her legs buckled and her knee appeared to have gone out of place as she fell to the floor.”
In my view, these are two critically conflicting accounts of the occurrence, the resolution of which was a matter for the administrative body, not this court in the exercise of its *171limited appellate review. The Board of Trustees, in granting ordinary disability benefits, concluded that there was no "accident”, within the "commonsense” definition adopted by the Court of Appeals in Matter of Lichtenstein v Board of Trustees (57 NY2d 1010, 1012) — "a 'sudden, fortuitous mischance, unexpected, out of the ordinary, and injurious in impact’ ”. (See also, Matter of McCambridge v McGuire and Matter of Knight v McGuire, 62 NY2d 563.) Plainly, the Board credited petitioner’s account offered simultaneously with the occurrence, confirmed by another witness, and not the amended version tendered on further reflection, more than one year later. This was after her first meeting with the Medical Board when, logically, any such significant change should have been made.
Taking into account the limited scope of judicial review, I find no basis to interfere with the administrative findings of fact and determination as to credibility made by the Board of Trustees, which have a rational basis in the record and are neither arbitrary nor capricious. In concluding otherwise, my colleagues have improperly engaged in a fact-finding process which is beyond the restricted scope of our review.
Nor do I find appropriate the majority’s overemphasis of the fact that petitioner, a female police officer, was injured while engaged in a boxing exercise with a male police officer. Clearly, such considerations relating to petitioner’s sex have no bearing on the issue and, in any event, this was a matter for the Board and not for this court. Similarly inappropriate is the majority’s repeated reference to and reliance upon the injury sustained when petitioner fell off the stretcher. No claim has been made by her that she suffered any disabling condition entitling her to benefits as a result of the incident with the stretcher and, in my view, my colleagues have improperly introduced causation factors which are expressly not part of the claim and were not and should not have been considered by the Board.
Justice Sandler’s concurring opinion appears premised on the notion that this was an accident because, usually, persons who participate in boxing sessions do not sustain any injury. However, there is nothing in the record to support that speculative conclusion. Aside from being incorrect, this was likewise a matter for the Board, not for a court in the exercise of its appellate review. Further, Justice Sandler’s position presupposes that the injury itself is the critical factor in determining whether there was an accident. To the contrary, the dispositive factor is the nature of the activity which *172results in the injury and whether the injury was caused by a sudden, fortuitous and unexpected happenstance.
As applied here, there is no question but that, if the Board found that petitioner had been injured as a result of having tripped over the leg of a spectator while engaged in a boxing exercise, this would be an accident, entitling her to corresponding benefits. However, the Board of Trustees, whose province it was to determine the facts, decided that the injury was not occasioned in that manner and that, instead, what occurred was, as related by petitioner in her first line-of-duty injury report, that, as she moved back, she lost her balance and fell to the floor. Plainly, there was no sudden, fortuitous or unexpected event which precipitated the fall and caused the injury. Thus, there was no accident within the "commonsense” Lichtenstein definition. Contrary to the view expressed by my colleagues, it is not our function to substitute our judgment and findings in place of those by the administrative body vested with primary jurisdiction to determine these factual matters.
Milonas, J., concurs with Asch, J.; Sandler, J. P., concurs in the opinion of Asch, J., and concurs in a separate opinion; Carro, and Kassal, JJ., dissent in an opinion by Kassal, J.
Judgment, Supreme Court, New York County, entered on February 13, 1985, reversed, on the law, without costs and without disbursements, the petition granted and the proceeding remanded to respondents for determination of petitioner’s accident disability pension benefits. (See, Matter of Canfora v Board of Trustees, 60 NY2d 347, 352.)